Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Claims 1-17 are pending.  Claims 18-20 have been canceled.  Applicant’s amendment and arguments filed 4/12/21 have been entered. 
Objections/Rejections Withdrawn
	The following objections/rejections as set forth in the Office action mailed 1/11/21 have been withdrawn:  
	None.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

(e) the invention was described in a patent granted on an application for patent by another filed in the United States before the invention thereof by the applicant for patent, or on an international application by another who has fulfilled the requirements of paragraphs (1), (2), and (4) of section 371(c) of this title before the invention thereof by the applicant for patent.


The changes made to 35 U.S.C. 102(e) by the American Inventors Protection Act of 1999 (AIPA) and the Intellectual Property and High Technology Technical Amendments Act of 2002 do not apply when the reference is a U.S. patent resulting directly or indirectly from an international application filed before November 29, 2000. Therefore, the prior art date of the reference is determined under 35 U.S.C. 102(e) prior to the amendment by the AIPA (pre-AIPA 35 U.S.C. 102(e)).
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein 
Claims 1-6 and 9-17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Patel et al (US 2004/0253434).
Patel et al teach a water-soluble film system with actives embedded/entrapped therein such as to provide precise and desired release of actives therefrom, and its method of manufacturing for diverse applications, in which a variety of substances such as detergents, enzymes, surfactants, softeners, perfumes, hazardous chemicals, active ingredients, active agents for cleaning laundry, dishes, etc., and mixtures thereof, can be embedded/entrapped for such purpose.  See Abstract and para. 87.  Suitable water-soluble films are made from polyvinyl alcohol, starch, etc.  See para. 23.  The water-soluble films have the active substances embedded in selective areas of the water-soluble films in desired shapes.  See para. 21.  Note that, the Examiner asserts that “active substances embedded in selective areas of the water-soluble films in desired shapes” as taught by Patel et al would clearly fall within the scope of “two or more active agents present in different discrete regions within a single layer of the three-dimensional structured film” as recited by the instant claims.  Designs or other embossed or patterned designs can be created in the film by using designed male/female rollers.  See para. 187.  Patel et al clearly teaches a water-soluble film which comprises one water soluble film embedded with actives which would clearly fall In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  Additionally, once the Examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although by a different process, the burden shifts to Applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product.  In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983).  See MPEP 2113.
Patel et al do not teach a unit dose product comprising a non-layered film comprising a surface wherein the surface comprises a three-dimensional structure, wherein the film comprises one or more filament-forming materials and two or more active agents present in different discrete regions within a single layer of the three-dimensional structured film as recited by instant claims.  
.  
Claims 7 and 8 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Patel et al (US 2004/0253434) as applied to claims 1-6 and 9-17 above, and further in view of Ochomogo et al (US 2011/0301070) and Sommerville-Roberts et al (US 7,169,740).
  	Patel et al are relied upon as set forth above.  However, Patel et al do not teach the use of plasticizers in addition to the other requisite components of the composition as recited by the instant claims.  
	Ochomogo et al and Sommerville-Roberts et al are relied upon as set forth below.  
	It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to use a plasticizer in the film taught by Patel et al, with a reasonable expectation of success, because Ochomogo et al or Sommerville-Roberts et . 
Response to Arguments
	With respect to the rejection of the instant claims under 35 USC 103 using Patel et al, Applicant states that Patel et al teach casting its film solution to make its film and fails to teach, at a minimum, a unit dose product that comprises a non-casted film as recited by the instant claims.  In response, note that, the limitation of a “non-casted” film as recited by the instant claims is a product-by-process limitation; the Examiner asserts that the broad teachings of Patel et al would suggest films having the same properties as the film recited by the instant claims because Patel et al teach films such as polyvinyl alcohol which is the same as recited by the instant claims.  Note that, even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior art product was made by a different process."  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  Additionally, once the Examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although by a different process, the burden shifts to Applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product.  In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983).  See MPEP 2113.	
single layer of water-soluble film (See paras. 15-23 and claims 53 and 72 of Patel et al).  Thus, the Examiner asserts that the teachings of Patel et al are sufficient to render the claimed invention obvious under 35 USC 103.  
	With respect to the rejection of instant claims 7 and 8 under 35 USC 103 using Patel et al in view of Ochomogo et al and Sommerville-Roberts et al, Applicant states that the teachings of Patel et al and not sufficient to suggest and/or teach the claimed invention and that the teachings of Ochomogo et al and Sommerville-Roberts et al are not sufficient to remedy the deficiencies of Patel et al.  In response, note that, the Examiner asserts that the teachings of Patel et al are sufficient to suggest and/or teach the claimed invention for the reasons set forth above.   Additionally, the Examiner asserts that Ochomogo et al and Sommerville-Roberts et al are analogous prior art relative to the claimed invention and Patel et al and that one of ordinary skill in the art clearly would have looked to the teachings of Ochomogo et al and Somerville-Roberts et al to cure the deficiencies of Patel et al with respect to instant claims 7 and 8.  Ochomogo et al and Somerville-Roberts et al are secondary references relied upon for their teaching of the use of plasticizers or a film in the form of a pouch containing a detergent composition, respectively.  The Examiner asserts that one of ordinary skill in the art clearly would have been motivated to use a plasticizer in the film taught by Patel et al, with a reasonable expectation of success, because Ochomogo et al or 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY R DEL COTTO whose telephone number is (571)272-1312.  The examiner can normally be reached on M-F, 8:30am-6:00pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Harold Pyon can be reached on (571) 272-1498.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/GREGORY R DELCOTTO/           Primary Examiner, Art Unit 1761                                                                                                                                                                                                                                                                                                                                                                                         


/G.R.D/April 30, 2021